Name: Commission Regulation (EC) No 3045/93 of 3 November 1993 opening an invitation to tender for the sale of olive oil held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/26 Official Journal of the European Communities 4. 11 . 93 COMMISSION REGULATION (EC) No 3045/93 of 3 November 1993 opening an invitation to tender for the sale of olive oil held by the Spanish intervention agency No 2960/77 for the sale on the Community market of the following quantities of olive oil :  6 800 tonnes of ordinary virgin olive oil . By way of derogation from Article 5 (2) of Regulation (EEC) No 2960/77, Senpa shall , where the quantity of oil in a container exceeds 500 tonnes, be authorized to establish several lots with part only of that oil . Article 2 The notice of invitation to tender shall be published on 9 November 1993 . Particulars of the lots of oil offered for sale and of the places where they are stored shall be displayed at the central office of Senpa, calle Beneficencia 8 , Madrid 28004, Spain. A copy of the notice of invitation to tender shall be sent without delay to the Commission . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Article 12 (4) thereof, Whereas Article 2 of Council Regulation (EEC) No 2754/78 (3), as amended by Regulation (EEC) No 2203/90 (4), provides that olive oil held by the inter ­ vention agencies shall be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation (EEC) No 136/66/EEC, the Spanish intervention agency holds certain quantities of olive oil ; Whereas Commission Regulation (EEC) No 2960/77 0, as last amended by Regulation (EEC) No 381 8/85 (6), laid down the conditions for the sale by tender on the Community market and for export of olive oil ; whereas the state of the market in olive oil is at present favourable for the sale of part of the said oil ; Whereas special time limits should be laid down for with ­ drawal of the olive oil to expedite its placing on the market ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 3 The tenders must reach Senpa, calle Beneficencia 8 , Madrid 28004, Spain, not later than 2 p.m. (local time) on 15 November 1993 . Tenders shall be admissible only if submitted by a natural or legal person who exercises an activity in the olive oil sector and is entered in that status as at 31 December 1992 in a public register of a Member State . HAS ADOPTED THIS REGULATION : Article 4 Not later than three days after the expiry of the time limit laid down for the submission of tenders, Senpa shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale . Article 1 The Spanish intervention agency, 'Servicio Nacional de Productos Agrarios', hereinafter referred to as 'Senpa' shall open an invitation to tender in accordance with the provi ­ sions of this Regulation and of Regulation (EEC) (  ) OJ No 172, 30. 9 . 1966 , p . 3025/66. Article 5 The minimum selling price per 100 kilograms of oil shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the 10th working day after the expiry of each final date laid down for the submission of tenders. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned . (2) OJ No L 215, 30 . 7. 1992, p. 1 . (3) OJ No L 331 , 28 . 11 . 1978, p . 13 . (4) OJ No L 201 , 31 . 7. 1990, p. 5 . 0 OJ No L 348, 30 . 12. 1977, p . 46. (6) OJ No L 368 , 31 . 12. 1985, p. 20. 4. 11 . 93 Official Journal of the European Communities No L 272/27 Article 6 The olive oil shall be sold by Senpa not later than the fifth working day after the date of notification of the decision referred to in Article 5. Senpa shall supply the agencies responsible for storage with a list of the lots remaining unsold. Article 7 The product shall be withdrawn not later than 15 December 1993 . The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be ECU 18 per 100 kilograms. Article 8 The storage charge referred to in Article 15 of Regulation (EEC) No 2960/77 shall be ECU 3 per 100 kilograms. Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1993 . For the Commission Rene STEICHEN Member of the Commission